DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/15/2021 has been entered.  Claims 1-20 have been cancelled.  Claim 21 is newly added and is pending for examination in this office action.

Response to Arguments
Applicant's argument, see page 3, filed on 12/15/2021, with respect to 112 rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn since claims 1-20 are cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aron Griffith on 1/18/2022.
The application has been amended as follows:
In claim 21, step (2), the recited “the vacuum degree of 103Pa” is replaced with –a vacuum degree of 103Pa–. 

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 directs to a method for preparing a NdFeB permanent magnetic material comprising (1) making NdFeB powder of D50 of 1 µm with recited process, (2) evaporation deposition of CoZr onto the NdFeB powder with recited device and parameter, and (3) orientation molding, sintering and heating the CoZr covered NdFeB powder to obtain the magnet.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Xu et al (CN102347126A), Fan et al (CN102280240A), Ling et al (US 20100224486 A1), Nakamura et al (“Effects of Hydrogenation-Disproportionation-Desorption-Recombination Processing Parameters on the Particle Size of Ultrafine Jet-Milled Nd-Fe-B Powders”, Materials Transactions, Vol. 56, No. 1 (2015)), Nagata et al (US 20150357119 A1), Heaney (“Vacuum sintering”, Sintering of advanced materials, Woodhead Publishing Limited, 2010), Polcik et al (US 20190368029 A1), and Lee et al (US 20050164035 A1).  Xu in view of Fan, Ling, Nakamura, Heaney, and Polcik teaches preparing a R-Fe-B-Al magnetic material, where R can be Nd, by applying Ra-Al or Ra-Al-X (where Ra represents Dy and/or Tb; X represents one or more of Co, Cu, Ga, Zr elements) metal powder onto the surface of R-Fe-B-Al magnetic material by physical vapor deposition [p.3], and performing orientation molding and sintering on the covered R-Fe-B-Al material to provide the NdFeB permanent magnet material [p.3].  However, these references do not teach applying CoZr metal powder onto the surface of R-Fe-B-Al magnetic material.  Lee teaches a magnetic recording media comprising a magnetic recording layer (23) and soft magnetic layer (26) [Fig.5].  The magnetic recording layer comprises NdFeB [claim 11]; and the soft magnetic layer comprises CoZr [0034].  However, Lee does not teach that the CoZr is evaporation deposited onto the NdFeB powder to make these layers; and Lee teaches a different field of endeavor from Xu.  It is not clear that any benefits associated with Lee’s magnetic recording materials would extend to Xu’s magnets used for medical nuclear magnetic resonance imaging, computer, hard drives, audio, mobile phones, etc. as disclosed in Xu’s background section [p.1]; and that there would be no reasonable expectation of successfully imparting any benefits described by Lee to Xu’s materials given the significant differences in end uses/fields of endeavor.  Therefore, there is not sufficient motivation to combine these references.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 21 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762